Citation Nr: 9905699	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of injury 
to the right knee to include ruptured menisci and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This appeal arises after a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for residuals of injury to the right knee 
to include ruptured menisci and arthritis.  A notice of 
disagreement (NOD) was received in March 1996, and a 
substantive appeal was received in June 1996.  The Board also 
notes that in March 1996, the RO denied a claim of 
entitlement to a compensable rating for a shell fragment 
wound scar of the right knee.

Subsequently, the RO certified only the issue of entitlement 
to a compensable rating for a shell fragment wound scar of 
the right knee for appeal.  In September 1997, the Board held 
that the veteran had not filed an NOD or substantive appeal 
as to the compensable rating issue, and that it therefore did 
not have jurisdiction over the compensable rating issue.  
Citing 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200; 
Roy v. Brown, 5 Vet. App. 554 (1993).  The Board determined 
that the only issue before it was whether new and material 
evidence had been submitted to reopen a claim of service 
connection for residuals of injury to the right knee to 
include ruptured menisci and arthritis.  However, the Board 
noted that the RO had not previously issued a decision on the 
new and material claim, and remanded it for appropriate 
development.  In November 1997, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of injury to the right knee, to include ruptured 
menisci and arthritis.






FINDINGS OF FACT

1.  In an unappealed decision dated in January 1985, the RO 
denied a claim by the veteran for entitlement to service 
connection for a right knee condition secondary to a service-
connected shell fragment wound scar of the right knee.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1985 decision is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant by itself and in connection with evidence 
previously assembled that it must be considered to decide 
fairly the merits of the claim for service connection for 
residuals of injury to the right knee, to include ruptured 
menisci and arthritis. 


CONCLUSIONS OF LAW

1.  The RO's January 1985 decision denying a claim of 
entitlement to service connection for a right knee condition 
secondary to a shell fragment wound scar of the right knee 
became final.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. § 20.302 (1998). 

2.  New and material evidence has not been received since the 
RO's January 1985 decision, and the veteran's claim for a 
right knee condition, to include ruptured menisci and 
arthritis, secondary to a shell fragment wound scar of the 
right knee, is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1985, the RO denied the veteran's claim of 
entitlement to service connection for a right knee condition 
secondary to a shell fragment wound of the right knee.  There 
was no appeal, and the RO's January 1985 decision became 
final.  38 U.S.C.A. § 7105(b).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

In October 1995, the veteran filed claims inter alia 
asserting that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disorder, specifically, ruptured menisci of the 
right knee.  The RO has denied this claim, and the veteran 
has appealed.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, VA must 
determine whether the evidence is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the last final determination denying the benefit sought.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  In this case, the Board must consider whether new and 
material evidence has been received since the RO's January 
1985 decision.

Evidence of record at the time of the RO's January 1985 
decision included available service and service medical 
records, VA hospital, outpatient and examination reports, as 
well as written statements from the veteran in which he 
argued that he had a right knee condition secondary to his 
service-connected right knee shell fragment wound.    

The veteran's service medical records show that in September 
1967, the veteran sustained a shrapnel wound to the right 
knee while fighting in the Republic of Vietnam.  He was 
treated and returned to duty.  Records dated between 
September 1967 and April 1968 show that he received ongoing 
treatment for a nonhealing right knee wound, and that 
granulation of the tissue was noted.  The veteran was placed 
on profile during this time.  The veteran's separation 
examination, dated in February 1969, shows that his 
musculoskeletal system was clinically evaluated as normal, 
and that there was a five-inch scar on the right knee.  

The post-service medical evidence included statements from 
the veteran, records from the Lourdes Hospital (Lourdes), 
dated between 1975 and 1976, and a VA examination report, 
dated in September 1976.  Records from Lourdes show that in 
August 1973, the veteran twisted his knee at work while 
jumping to get out of the way of a heavy object, and that he 
underwent a medial meniscectomy and tubing that same month.  
He injured his right knee again in January 1975, and in 
August 1976.  The September 1976 VA examination report shows 
that the examiner stated that the veteran's post-service 
injuries were not related to his service-connected shell 
fragment wound scar of the right knee.  

In his application for service connection, dated in October 
1984, the veteran argued that his shell fragment wound scar 
of the right knee caused pain and weakness in his right knee 
which caused him to suffer subsequent injuries.

The RO denied the veteran's claim in November 1984, and, 
after additional evidence was received, affirmed its denial 
in an unappealed January 1985 decision. The November 1984 
decision noted that the veteran's claim for a right knee 
disorder secondary to his shell fragment wound scar of the 
right knee had been denied in an unappealed decision dated in 
October 1976, and that his claim had been reopened.  A review 
of the January 1985 decision shows that it incorporated the 
November 1984 decision by reference.  The RO determined that 
service connection for a right knee disability was not 
warranted as the evidence showed that the veteran had 
sustained two intercurrent injuries since his separation from 
service.  There was no competent evidence of a relationship 
between the veteran's service, or his service-connected shell 
fragment wound scar of the right knee, and the claimed right 
knee disability.

Evidence received since the RO's January 1985 decision 
includes VA examination reports, dated in September 1985 and 
February 1996, lay statements from the veteran's sister and 
employer, and the veteran's written statements.  
 
The September 1985 VA examination report includes diagnoses 
of status post shrapnel injury with subsequent surgical 
repair, right knee, and status post meniscectomy and fusion 
lumbosacral spine.

The February 1996 VA examination report contains diagnoses of 
painful scarring of the right medial collateral ligament, 
traumatic arthritis of the right knee, and right medial 
meniscus insufficiency.

The claims file contains statements from the veteran's 
sister, and a former employer, which were received by the RO 
in 1985.  In these letters the authors essentially assert 
that the veteran has right knee pain.

Written statements from the veteran show that he argues that 
his service-connected shell fragment wound scar of the right 
knee caused pain and weakness in his right knee which caused 
him to sustain the previously noted right knee injuries in 
the 1970's.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court of Appeals reasoned that 38 C.F.R. § 3.156(a) 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In light of the recent 
ruling in Hodge, the Court of Veterans Appeals has concluded 
that Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Because the decision in Hodge was rendered prior to the 
Board's decision on the veteran's appeal, the more liberal 
definition should be applied in determining whether the newly 
submitted evidence is "material."  Brewer v. West, 11 Vet. 
App. 228 (1998).  In this regard, although a review of the 
November 1997 supplemental statement of the case (SSOC) shows 
that the RO referenced the "reasonable possibility of a 
change in the outcome" requirement that was invalidated by 
Hodge, the veteran has not been prejudiced by adjudication of 
his appeal without first remanding the case to the RO for 
consideration of the recent ruling in Hodge and issuance of 
another SSOC.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993); (citing VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  As discussed in Hodge, the standard set forth in 
38 C.F.R. § 3.156(a) essentially represents a lesser burden 
than that imposed by Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As the application of Hodge represents a lesser 
burden for the veteran, the Board's application of Hodge, and 
thus its use of the standard set forth in 38 C.F.R. § 
3.156(a) in the decision below, has not prejudiced the 
veteran.  See Bernard, supra.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for residuals of injury 
to the right knee, to include ruptured menisci and arthritis.  
The RO determined in its January 1985 decision that the 
veteran had suffered two intercurrent injuries to his right 
knee, and there was no competent evidence showing that any 
right knee disorder was related to his service-connected 
shell fragment wound scar of the right knee.  The issue is 
therefore whether the new evidence includes medical evidence 
showing that the veteran has a right knee disorder that is 
related to his service-connected shell fragment wound scar of 
the right knee. 

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's January 
1985 decision, see 38 U.S.C.A. § 5108, the submitted medical 
evidence is "new" evidence within the meaning of 
38 U.S.C.A. § 5108.  The Board finds, however, that none of 
the medical evidence submitted in support of the veteran's 
claim is "material" evidence because none of it shows that 
the veteran has residuals of an injury to the right knee, to 
include ruptured menisci and arthritis, as a result of a 
service-connected disability.  That is, the medical evidence 
is not material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service, or to a service-
connected disability.  See Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993). 

The Board further finds that the veteran's written 
statements, to the effect that his shell fragment wound scar 
of the right knee caused pain and weakness that caused his 
subsequent right knee injuries, are essentially a repetition 
of contentions made in his October 1984 application, and they 
are not new evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  To the extent that the lay statements and the 
veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the lay statements and the veteran's 
statements are not material because, as laypersons, they have 
no competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim).  Therefore, although the veteran's statements 
may represent evidence of continuity of symptomatology, they 
are not competent evidence to relate a current right knee 
condition to that symptomatology and, under such 
circumstances, new and material evidence has not been 
presented.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's January 1985 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for residuals of injury to 
the right knee, to include ruptured menisci and arthritis.  
As such, the RO's January 1985 denial of service connection 
for residuals of injury to the right knee, to include 
ruptured menisci and arthritis, remains final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.302.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of injury to the 
right knee, to include ruptured menisci and arthritis, is not 
reopened and the appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

